Citation Nr: 1215015	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.

2.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.

3.  Entitlement to service connection for skin rash, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or an unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana that, in relevant part, denied the Veteran's claims set forth above.  The Veteran filed a notice of disagreement dated in April 2005.  In February 2006, the RO issued a statement of the case with respect to the issues.  The Veteran filed a substantive appeal in April 2006.  

In May 2007, the RO granted entitlement to service connection for myalgia and myositis, claimed as muscle and joint pain.

The Veteran presented testimony at a personal hearing in February 2007 at the RO.  A copy of the hearing transcript was attached to the claims file.

In his April 2006 substantive appeal on Form 9, the Veteran requested a hearing before Board at the local regional office.  In February 2007, he withdrew this request in writing and, since that time, has not requested an additional hearing before the Board.  38 C.F.R. § 20.704 (2011).

In May 2010, the Board remanded the issues for further evidentiary development.  For the reasons explained below, the Board finds that there has not been substantial compliance with the Board's remand directives.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2012 Written Brief, the Veteran's representative raised the issue of entitlement to an effective date prior to July 5, 2006, for the grant of service connection for myalgia and myositis, claimed as muscle and joint pain, including based on clear and unmistakable error in the May 2007 rating decision.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the Board's May 2010 remand, the AMC was directed to request additional evidence from the Veteran and schedule him for a VA examination.  In reviewing the file, the Board observes that all correspondence pertaining to the Veteran's initial claim, including the rating decisions, the statement of the case, hearing letters, and certification letter, etc., were mailed to the Veteran at an address on [redacted] in [redacted], Indiana.  The Board's May 2010 decision was also sent to this address.  There is no indication in the file that any of these documents were returned by the U.S. Postal Service as undeliverable.  

Upon remand, the AMC sent all correspondence to the Veteran, including the request for additional evidence, the notification of his scheduled VA examination, and the May 2011 supplemental statement of the case to a different address, an apartment on [redacted]in [redacted].  The June 2010 letter requesting additional evidence included a zip code of [redacted].  The other correspondence indicated that the zip code used was [redacted].  There is no indication in the file that any of these documents were returned by the U.S. Postal Service as undeliverable.  

The Veteran's electronic file reveals that the RO, in November 2010, corresponded with the Veteran at an address on [redacted].  There is no evidence in the file that correspondence to the Veteran from the RO at this address was returned by the U.S. Postal Service as undeliverable.  

There is no indication in the file that the Veteran responded to any of these documents sent by the Board or the AMC.  He failed to report to the VA examination scheduled in July 2010.  Attempts to reach the Veteran by telephone were futile.  The claims file does not reflect whether the Veteran is receiving VA medical treatment, although he was receiving VA medical treatment prior to the Board's 2010 Remand.  

Under the circumstances outlined above, the Board finds that further attempts to clarify the Veteran's correct address and fully accomplish the Board's May 2010 Board directives must be undertaken.  In particular, the Veteran may not understand that providing the RO or a VA Medical Center with a current address has not updated his address for all purposes, including correspondence from the AMC and the Board.  

The Board also notes that the Veteran's original service treatment records have been separated from the claims file, which has been rebuilt.  During the course of this Remand, a further effort to locate the Veteran's service treatment records should be undertaken.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2011); see Wood v. Derwinski, 1 Vet. App. 190,193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  Furthermore, he is responsible for keeping VA apprised of his whereabouts and providing a current and accurate address.  The Court has firmly held that there is no burden on the part of VA to turn up heaven and earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As noted above, since records within VA reflect several different addresses, VA must determine whether the Veteran has provided a current and accurate address before final appellate review may be conducted.  

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran's representative as well as personnel at the Indianapolis RO, the AMC should attempt to obtain the Veteran's current and correct address and phone number.  Records of the Veteran's VA medical treatment must also be reviewed to determine whether a VA Medical Center is currently providing treatment to the Veteran, and, if so, the medical treatment records should be reviewed to determine what address he has provided to VA for treatment purposes.  

2. The Veteran currently receives VA compensation so the financial institution handling his deposits may also be of assistance.  

3. All efforts to locate the Veteran, including through his representative, should be documented in the claims file.  Any correspondence from the Veteran informing VA of a new address should be placed in the claims file.  

4. The AMC should contact the Indianapolis RO to ascertain if the Veteran's original claims folder and/or service treatment records were ever located at that facility during the course of the Veteran's appeal.  

5. If the Veteran is located, the AMC contact him by letter and ask him to identify or submit any lay statements or clinical records, including copies of service treatment records in his possession, pertaining to treatment for gastroesophageal reflux disease, migraine headaches, obstructive sleep apnea, or acne disabilities or symptoms of chest pain, memory loss, or poor concentration attributed to those disabilities, during or since his service discharge in February 1993.  

6. The AMC should obtain current VA medical records denoting treatment for the Veteran's claimed disabilities. 

7. If the Veteran is located, the AMC should schedule an appropriate VA examination or examinations for the purpose of determining the etiology of the Veteran's gastroesophageal reflux disease, acne, migraine headaches, or sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The appropriate examiner should address the following: 

(a)  Does the Veteran have a gastrointestinal disorder other than diagnosed gastroesophageal reflux disease (GERD)?  If so, state the diagnosis or diagnoses.  Then, for each gastrointestinal disorder, to include GERD, state whether it is at least as likely as not (a 50 percent, or greater, likelihood), more than likely, or less than likely (less than a 50 percent likelihood) that the disorder (i) was manifested during the Veteran's active service, or (ii) was chronic and continuous following the Veteran's active service, or, (iii) was a result of his active duty or any incident thereof.  If any gastrointestinal disorder pre-existed the Veteran's service, determine whether the severity of the disorder increased in service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

(b)  For the Veteran's diagnosed sleep apnea, state whether it is at least as likely as not (a 50 percent, or greater, likelihood), more than likely, or less than likely (less than a 50 percent likelihood) that sleep apnea (i) was manifested during the Veteran's service, or (ii) or has been chronic and continuous following active duty or (iii) is a result of his active duty or any incident thereof.  If any sleep disorder pre-existed the Veteran's service, determine whether the severity of the disorder increased in service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

(c)  Does the Veteran have a skin disorder other than acne?  If so, assign a diagnosis for each skin disorder.  For the Veteran's diagnosed acne, and each diagnosed skin disorder, state whether it is at least as likely as not (a 50 percent, or greater, likelihood), more than likely, or less than likely (less than a 50 percent likelihood) that the skin disorder (i) was manifested during the Veteran's service, or (ii) has been chronic and continuous following his 1993 service discharge, or (iii) is a result of his active duty or any incident thereof.  If any skin disorder pre-existed the Veteran's service, determine whether the severity of the disorder increased in service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

(d)  Does the Veteran have a headache disorder other than migraine headaches?  If so, assign a diagnosis for each headache disorder.  For the Veteran's diagnosed migraine headaches, and each diagnosed headache disorder, state whether it is at least as likely as not (a 50 percent, or greater, likelihood), or whether it is more than likely, or whether it is less than likely (less than a 50 percent likelihood) that the headache disorder (i) was manifested during the Veteran's service, or (ii) has been chronic and continuous since his 1993 service discharge, or, (iii) is a result of his active duty or any incident thereof.  If any headache disorder pre-existed the Veteran's service, determine whether the severity of the disorder increased in service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

The examiner(s) must discuss the rationale behind any opinions expressed, whether favorable or unfavorable.  If it is not possible to provide any requested opinion without resort to pure speculation, the examiner should so indicate, and should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

8. After completing all indicated development to the extent possible, readjudicate the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

